Cite as 2022 Ark. 17
                  SUPREME COURT OF ARKANSAS
                                      No.   CV-21-183

                                                Opinion Delivered: February   3, 2022
 ARKANSAS STATE POLICE; BILL
 BRYANT, IN HIS OFFICIAL CAPACITY
 AS DIRECTOR, AND AS AN
 INDIVIDUAL; AND KELLI LAPORTE,                 APPEAL FROM THE PULASKI
 IN HER OFFICIAL CAPACITY AS                    COUNTY CIRCUIT COURT
 ATTORNEY FOR THE ARKANSAS                      [NO. 60CV-20-1674]
 DEPARTMENT OF PUBLIC SAFETY /
 ARKANSAS STATE POLICE, AND AS                  HONORABLE ALICE S. GRAY, JUDGE
 AN INDIVIDUAL
                       APPELLANTS

 V.

 RUSSELL R. RACOP                               REVERSED AND DISMISSED.
                                APPELLEE




                            ROBIN F. WYNNE, Associate Justice


      The Arkansas State Police; Bill Bryant, Director, in his official and individual

capacities; and Kelli LaPorte, attorney for the Arkansas Department of Public Safety /

Arkansas State Police, in her official and individual capacities (collectively, ASP or ASP

Defendants), appeal from an order of the Pulaski County Circuit Court in favor of appellee

Russell R. Racop in his appeal from a denial of rights under the Arkansas Freedom of

Information Act (FOIA), Arkansas Code Annotated sections 25-19-101 et seq. (Repl. 2014

& Supp. 2021). For their sole point on appeal, ASP Defendants argue that the trial court

erred when it found that the documents Racop requested were not exempt from FOIA under
Arkansas Code Annotated section 25-19-105(b)(10). We reverse the trial court’s order and

dismiss.

       On February 21, 2020, Racop sent an email request for public records pursuant to

FOIA to ASP. Specifically, Racop requested:

       Photographs for all un[i]formed, plain clothed, non-undercover Arkansas State
       Troopers hired since I made a similar request on June 11, 2019.

That same day, ASP denied the request, citing an Arkansas Attorney General opinion.

       After his request was denied, Racop filed a complaint in Pulaski County Circuit

Court, which was styled “Appeal from Denial of Rights Under the Arkansas Freedom of

Information Act.”1 ASP responded asserting that the requested photographs were exempt

from FOIA pursuant to Arkansas Code Annotated section 25-19-105(b)(10)(A).

       On April 6, 2021, the trial court held a hearing. After hearing the parties’ arguments,

the court ruled from the bench in favor of Racop. On April 8, the court entered an order

finding that “[Racop]’s request does not fall within the exemption set forth in Arkansas Code

Annotated § 25-19-105(b)(10).” The court ordered ASP to release the requested records

within ten days from the date of the order. ASP filed a timely notice of appeal and a motion

for stay of judgment pending appeal. The trial court denied the motion. ASP Defendants

then sought and received a stay from this court.



       1
       In addition to the photographs, ASP had also denied Racop’s request for the
nonexempt portion of the personnel file of defendant Kelli LaPorte. At the hearing,
however, Racop informed the court that the issue was moot because that information had
been provided to him.

                                              2
       On appeal, ASP argues that the trial court erred when it found that the documents

Racop requested were not exempt from FOIA under Arkansas Code Annotated section 25-

19-105(b)(10). This court liberally interprets FOIA to accomplish its laudable purpose that

public business be performed in an open and public manner. Hopkins v. City of Brinkley, 2014

Ark. 139, 432 S.W.3d 609 (citing Thomas v. Hall, 2012 Ark. 66, at 4, 399 S.W.3d 387, 390).

Furthermore, this court broadly construes FOIA in favor of disclosure. See id.

Arkansas Code Annotated section 25-19-105(a)(1)(A) (Supp. 2021) provides that “[e]xcept as

otherwise specifically provided by this section or by laws specifically enacted to provide

otherwise, all public records shall be open to inspection and copying, including without

limitation copying through image capture, including still and moving photography and video

and digital recording, by any citizen of the State of Arkansas during the regular business

hours of the custodian of the records.” Subdivision (a)(2)(A) provides that “[a] citizen may

make a request to the custodian to inspect, copy, . . . or receive copies of public records.” Ark.

Code Ann. § 25-19-105(a)(2)(A). The request may be made, among other ways, by electronic

mail. See Ark. Code Ann. § 25-19-105(a)(2)(B).

       As relevant here, the General Assembly has provided that:

       [i]t is the specific intent of this section that the following shall not be deemed
       to be made open to the public under the provisions of this chapter:
       ....
       (10)(A) The identities of law enforcement officers currently working
       undercover with their agencies and identified in the Arkansas Minimum
       Standards Office as undercover officers.




                                                3
Ark. Code Ann. § 25-19-105(b)(10)(A). Exemptions from FOIA are to be narrowly construed

in favor of openness. See Bryant v. Mars, 309 Ark. 480, 484, 830 S.W.2d 869, 871 (1992).

Whether certain records should be exempt from FOIA is a public-policy decision that must

be made by the General Assembly and not the courts. Hopkins v. City of Brinkley, 2014 Ark.

139, at 12, 432 S.W.3d 609, 617.

       We have held that for a record to be subject to FOIA and available to the public, it

must be (1) possessed by an entity covered by the Act, (2) fall within the Act’s definition of

a public record, and (3) not be exempted by the Act or other statutes. Nabholz Constr. Corp.

v. Contractors for Pub. Prot. Ass’n, 371 Ark. 411, 416, 266 S.W.3d 689, 692 (2007). The parties

in this case do not dispute that the requested records are public records possessed by an

entity covered by FOIA; thus, the focus of this appeal is whether the requested records are

exempt under Arkansas Code Annotated section 25-19-105(b)(10)(A) because they would

reveal the identities of law enforcement officers currently working undercover. In other

words, we are tasked with determining whether the exemption applies to Racop’s request.

       In plain and unambiguous language, the General Assembly carved out a specific

exception to the disclosure rule for those records that would reveal the identities of law

enforcement officers currently working undercover. ASP asserts that the language in

subdivision (b)(10)(A) is broad enough to exempt from release any public record that would

reveal the identity of an undercover law enforcement officer. Finally, ASP relies on

nonbinding authority from an opinion by the Arkansas Attorney General, which supports

ASP’s position that the photographs are exempt from release:


                                              4
       I will note that this office has long opined that the photographs of police
       officers are personnel records and that photographs of undercover police
       officers are exempt from disclosure (e.g. Opinion No. 96-005). Further, if a
       department currently employs undercover officers, certain kinds of FOIA
       requests may render it practically impossible to refrain from effectively
       identifying the department’s undercover officers. For example, if a FOIA
       request seeks the photographs of officers on a specific list, and the custodian
       releases only the non-undercover officers’ photos, then the requester can
       determine that the officer whose photograph was not released is undercover.
       That procedure would violate -105(b)(10) because it effectively discloses the
       “identity” of the undercover officer. In my opinion, the more reasonable
       approach is as follows: When a law enforcement agency employs officers who
       fall within -105(b)(l0), the agency should not disclose the photographs of any
       of its officers.

Op. Ark. Atty. Gen. No. 011, at 4 (2014).

       Racop responds that the trial court correctly concluded that section 25-19-105(b)(10)

did not exempt the requested photographs from disclosure under FOIA because the FOIA

standards, outlined above, favor disclosure; ASP Defendants routinely post the same photos

of troopers on social media that they claim are exempt in this case; and applying the

exemption as ASP argues would “swallow the public records rule.” None of these arguments

are persuasive. This court must apply the language of the exemption to the undisputed facts,

and what ASP posts on social media is not determinative.

       We agree with the rationale of Atty. Gen. Op. No. 011 and hold that the request for

photographs of all uniformed, plain clothed, non-undercover Arkansas State Troopers hired

since Racop made a similar request in 2019 is exempt from disclosure under Arkansas Code

Annotated section 25-19-105(b)(10)(A). Clearly, comparing information already available to

the public, from sources like the Arkansas Transparency website—which provides names,



                                             5
service dates, salaries, race, gender, and other identifying information of State employees,

including state troopers—with a list of non-undercover troopers would reveal the identities

of the undercover officers. This is because knowing who is not undercover would reveal that

the officers whose photographs were not released are undercover. Accordingly, the trial court

erred in ordering disclosure under FOIA, and the order is therefore reversed and the case

dismissed.

       Reversed and dismissed.

       WOMACK and WEBB, JJ., concur.

       Leslie Rutledge, Att’y Gen., by: William C. Bird III, Sr. Ass’t Att’y Gen., for appellant.

       Russell R. Racop, pro se appellee.




                                                6